RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claims 1, 2, 4, and 9, filed on 26 October 2020, have been entered in the above-identified application.  Claims 7 and 11 have been cancelled by applicant.  Claims 1-6, 8-10, and 12-14 are pending, of which claim 14 remains withdrawn from consideration as described on page 3 of the Office Action mailed on 06 August 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 August 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 112(b) rejection of claims 2, 7, and 11 made of record on page 4, paragraph 9 of the office action mailed 06 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 26 October 2020.
The 35 U.S.C. § 102 rejection of claims 1, 2, 4, 6, 9, and 11 over Kataoka (U.S. Pub. 2015/0037576), made of record on page 5, paragraph 11 of the office action mailed 06 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 26 October 2020.  In particular, Kataoka does not specify an interlayer comprising an inorganic pigment as claimed in amended claim 1.
The 35 U.S.C. § 102 rejection of claims 1, 2, 3, 6, 7, and 9 over Hassan (U.S. Pub. 2005/0131103), made of record on page 7, paragraph 12 of the office action mailed 06 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 26 October 2020.  In particular, Hassan does not specify an interlayer comprising an inorganic pigment as claimed in amended claim 1.

The 35 U.S.C. § 103 rejection of claims 5, 7, 8, 9, and 13 as over Kataoka (U.S. Pub. 2015/0037576), made of record on page 9 paragraph 16 of the office action mailed 06 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 26 October 2020.  In particular, Kataoka does not specify an interlayer comprising an inorganic pigment as claimed in amended claim 1.

The 35 U.S.C. § 103 rejection of claims 12 as over Kataoka (U.S. Pub. 2015/0037576) in view of Nagamoto (U.S. Pat. 6,670,010), made of record on page 11 paragraph 17 06 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 26 October 2020.  Nagamoto does not remedy the above-described deficiency of Kataoka.

NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 1, 2, 3, 4, 5, 6, 8, 9, 10, and 13 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 copending Application No. 16/969,241 in view of Kataoka (U.S. Pub. 2015/0037576).  The claims filed on 12 August 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 21 of the ‘241 application recites a barrier paper carrier substrate having a second barrier layer comprising at least one of an acrylate copolymer and a wax based on a vegetable oil.  Claim 23 further specifies that the second barrier layer includes both the acrylate copolymer and the wax based on vegetable oil.  Claim 21 also recites an interlayer, and claim 33 specifies that the interlayer comprises a pigment selected from many of the same materials as recited in the instant claim.  Claim 35 further recites that the carrier substrate is paper, cardboard, or paperboard.
The ‘241 application does not specify the amount of wax and amount of acrylic copolymer in the second binder.  However, Kataoka is relied upon as described below to teach amounts of wax and a polymeric binder comprising an acrylic-styrene resin which reads on the recited polymer binder and wax, and the claimed percentages.
Claims 2 and 3, the ‘241 application recites that the wax is based on palm oil or soybean oil or other oils as listed in claim 26.
Claims 4, 5, 6, 8, 9, 10, and 13, Kataoka teaches these limitations as detailed in the rejection below.

Claim 12 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 copending Application No. 16/969,241 in view of Kataoka (U.S. Pub. 2015/0037576) and Nagamoto (U.S. Pat. 6,670,010).  The claims filed on 12 August 2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 12, The ‘241 application and Kataoka are relied upon as described above.  Nagamoto is further relied upon as described in the rejection below to teach the limitations of claim 12.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4-6, 8-10, and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kataoka (U.S. Pub. 2015/0037576) in view of Seitz (U.S. Pat. 7,972,670).
Regarding claim 1, Kataoka discloses a pressure-sensitive adhesive sheet and optical member, see title and abstract.  The sheet includes a supporting film, reading on 
The supporting film of Kataoka may be paper, see p. 22, [0247].
Note further that the claimed top coat layer has a rear surface adhesive strength as measured by peeling an adhesive sheet which had been laminated to the top coat, as shown in FIG. 1 and described at p. 25, [0294]; see also the explanation of symbols at p. 29 to describe each of the numbers used in the Figures.  This further shows that the top coat layer of Kataoka reads on a release layer as claimed.
Kataoka teaches that the amount of wax is from 5-50 wt. % of the top coat layer, preferably from 10-40 wt. %, see p. 19, [0222].  In the example at p. 26, [0310], Kataoka uses 30 parts by weight of carnauba wax, 100 parts by weight of polyester binder dispersion, and 50 parts by weight of an aqueous electroconductive polymer solution based on solid content.  The amount of wax is thus 30 / (30 + 100 + 50) parts by weight, or about 16.7 wt. % wax.

Kataoka does not specify an interlayer comprising an inorganic pigment as claimed.
However, Seitz describes a structured paper release liner which uses a clay coated paper liner, such as a kaolin clay coating on kraft paper, see col. 8, lines 30-53.  The clay is used to create a barrier layer which keeps the release coating in its proper position on the surface of the paper where it is needed, see col. 9, lines 30-43.
Seitz and Kataoka are analogous as they each describe adhesive backed articles with peelable release liners, see Seitz at col. 1, lines 1-22 and Kataoka abstract and FIG. 1.  It would have been obvious to have employed a clay-coated paper liner as taught in Seitz as the liner of Kataoka to arrive at the claimed invention, because Seitz teaches that the clay coating is used to create a barrier layer which keeps the release 
Claim 2, Kataoka teaches forming the wax with palm wax, see p. 19, [0221], which is one of the specified oils.  Palm wax reads on palm oil.
Claim 4, Kataoka teaches that the amount of wax is from 5-50 wt. % of the top coat layer, preferably from 10-40 wt. %, see p. 19, [0222].  In the example at p. 26, [0310], Kataoka uses 30 parts by weight of carnauba wax, 100 parts by weight of polyester binder dispersion, and 50 parts by weight of an aqueous electroconductive polymer solution based on solid content.  The amount of wax is thus 30 / (30 + 100 + 50) parts by weight, or about 16.7 wt. % wax.
Claim 5, Kataoka teaches that the amount of wax in the top coat layer is from 5-50 wt. %, see p. 19, [0222].  This overlaps the claimed range at the endpoint of 50 wt. %.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 6, Kataoka teaches that the wax lubricant has a melting point of 50 °C or higher, preferably 60 °C or higher, more preferably 70 °C or higher, for example 75 °C or higher.  See p. 19, [0221].  This anticipates the claimed range of a melting point above 50 °C or above 60 °C as claimed.
Claim 8, Kataoka teaches that the top coat layer may further contain a resin such as acrylic-styrene resin, see p. 18, [0213].  It would have been obvious to have included 
Claim 9, Kataoka teaches that the amount of binder in the top coat layer is from 50-95 wt. %, preferably from 60-90 wt. %, see p. 18, [0213].  In the example at p. 26, [0310], Kataoka uses 30 parts by weight of carnauba wax, 100 parts by weight of polyester binder dispersion, and 50 parts by weight of an aqueous electroconductive polymer solution based on solid content.  The amount of polyester binder is thus 100 / (30 + 100 + 50) parts by weight, or about 55.6 wt. % polyester binder.  If the polyester binder and aqueous electroconductive polymer solution are both considered polymeric binders, then the amount of binder is thus (100 + 50) / (30 + 100 + 50), or about 83.3 wt. % binder.  Either calculation is within the recited range.  Kataoka teaches that the top coat layer may further contain a resin such as acrylic-styrene resin, see p. 18, [0213].
Claim 10, Although Kataoka does not have a specific example in which the amount of binder in the top coat layer is from 50-11 wt. %, Kataoka teaches that the amount of binder in the top coat layer is from 50-95 wt. %, see p. 18, [0213].  This overlaps the claimed range at the endpoint of 50 wt. %.  Kataoka teaches that the top coat layer may further contain a resin such as acrylic-styrene resin, see p. 18, [0213].
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 13, Kataoka teaches that additional lubricants which may be in the top coat composition include petroleum-based waxes such as paraffin wax, reading on the claimed additional wax based on saturated hydrocarbons as claimed.  See p. 19, [0223].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (U.S. Pub. 2015/0037576) and Seitz (U.S. Pat. 7,972,670) in further view of Hassan (U.S. Pub. 2004/0074745).
Regarding claim 12, Kataoka and Seitz are relied upon as described above to describe a pressure-sensitive adhesive sheet.  Kataoka teaches using palm oil in the top coat layer, but does not specify the use of wax based on a soya oil.
Hassan describes a repulpable wax used to render cellulosic materials resistant to water, see abstract.  Palm and soybean waxes are described in the alternative, see abstract and p. 2, [0030].  Thus, the art teaches that palm wax and soybean wax are known alternatives which are effective substitutes for conventional petroleum waxes in the coating of cellulosic materials, see id.  Substituting equivalent materials known for the same purpose is a basis to support a rejection under 35 U.S.C. § 103, see MPEP § 2144.06 and In re Williams, 36 F.2d 436, 438 (CCPA 1929), cited in MPEP § 2144.05(II).
It would have been obvious to have substituted palm oil / palm wax as taught in modified Kataoka with a known substitute soybean wax as taught in Hassan to arrive at the claimed invention as these are known in the art to be equivalents for the same purpose of coating cellulosic materials.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (U.S. Pub. 2015/0037576) and Seitz (U.S. Pat. 7,972,670) in further view of Nagamoto (U.S. Pat. 6,670,010).
Regarding claim 12, Kataoka and Seitz are relied upon as described above to describe a pressure-sensitive adhesive sheet.  The sheet has printability, see Kataoka at p. 21-22, [0241-0242], but Kataoka does not specify a heat-sensitive recording layer containing a dye precursor and a color developer that reacts with the dye precursor when heat is applied.
Nagamoto describes a composite sheet and thermosensitive recording adhesive label, see title and abstract.  The composite sheet shown in FIG. 1 includes a release liner 34 and a thermosensitive recording sheet 10 formed on the release liner which includes a support layer 11 and thermosensitive recording layer 12.  See col. 4, line 63 through col. 5, line 6.  The thermosensitive recording layer includes a leuco dye coloring agent and a color developer, see id.  Such leuco dyes are used in conventional thermosensitive recording materials, see col. 5, lines 7-15.  The developer, which is further specified at col. 6, lines 41-47, works upon the leuco dye to induce color formation.  The leuco dye thus reads on a dye precursor which reacts with the color developer when heat is supplied as claimed.
Kataoka, Seitz, and Nagamoto are analogous as they are similar in structure as they each describe multilayer labels having a release layer and adhesive layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a thermosensitive recording layer as taught in Nagamoto to the 

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 26 October 2020 regarding the 35 U.S.C. § 103 rejection of the claims of record have been considered but are moot due to the new grounds of rejection.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Power (U.S. 4,117,198) describes a clay-coated kraft paper substrate which is coated with a resin modified with oil.  However, Power does not teach that the resin is one of the recited binder resins.

Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796